NOTICE OF ALLOWANCE
Information Disclosure Statement
The document submitted on the IDS received 4 March 2021 was crossed out as the IDS submitted 8 March 2021 correctly listed the date of the document.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-This application is in condition for allowance except for the presence of claims 31 and 33-44 directed to an invention non-elected without traverse.  Accordingly, claims 31 and 33-44 been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Examiner found the remarks received 4 March 2021 to be persuasive in showing how the amendments to the claims patentably distinguished the claimed invention over the prior art.  Andreev et al. (US 2003/0108460) was found to disclose a film having a ground layer, a dielectric layer and a conductive layer and wherein AC power is to be supplied between the ground layer and the conductive layer. One of ordinary skill in the art would not have been motivated to have combined the film of Andreev with the sterilization apparatus disclosed by Brown (US 2005/0147527) as cited in the previous office actions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.